Citation Nr: 1100950	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1956 
to September 1958.  He also served in the Army National Guard 
from October 1954 to September 1956 and in the United States Army 
Reserves from September 1958 to October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge 
in August 2010.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss is shown to have developed as a result 
of acoustic trauma during service.

2.  Tinnitus is shown to have developed as a result of acoustic 
trauma during service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing 
loss disability have been met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  When audiometric test results at the Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, a Veteran may 
nevertheless establish service connection for a current hearing 
disability by submitting competent evidence that the current 
disability is causally related to service.  Id. at 160.  The 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

At the outset of this discussion, the Board notes that the 
Veteran's service treatment records were destroyed in a fire at 
the National Personnel Records Center in 1973. Under such 
circumstances, the Board recognizes that there is a heightened 
obligation to assist the Veteran in the development of the case, 
a heightened obligation to explain findings and conclusions, and 
a heightened duty to consider carefully the benefit of the doubt 
rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The Board has reviewed all of the relevant evidence and concludes 
that service connection for bilateral hearing loss and for 
tinnitus should be granted, as "a Veteran is entitled to the 
'benefit of the doubt' when there is an 'approximate balance of 
positive and negative evidence.' "Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  


As an initial matter, a current hearing loss by VA standards has 
been established and there is a current diagnosis of tinnitus.  
In an April 2008 VA examination report current tinnitus was noted 
and on the authorized audiological evaluation in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
45
80
100
LEFT

50
75
95
105







Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 24 percent in the left ear.  It 
is noted that the finding for the left ear at 500 Hz. is 
unreadable in the report; however based on the findings reported, 
the Veteran currently has impaired hearing as defined by 38 
C.F.R. § 3.385.  Thus the first prong of Shedden has been met for 
both hearing loss and tinnitus.  

Next as to inservice occurrence the Board notes that the Veteran 
has contended exposure to acoustic trauma during service.  He 
states that he began having hearing loss and tinnitus after 
leaving service that continued to worsen over the years.  He 
states that he was missile plotter while in the National Guard 
and that he was exposed to jet engine noise and missile blast 
noise.  The available service records show that the Veteran's MOS 
during his service in 1954 to 1956 was light vehicle driver; from 
1956 to 1958 it was operations and intelligence specialist.  

In a statement received by VA in October 2008, the Veteran's wife 
stated that the Veteran was posted around missile sites while at 
Camp Hanford where he was exposed to noise and radiation.  

The Veteran testified before the undersigned that he fired 
weapons during service in the Guard without ear protection as 
well as being exposed to grenade simulators.  He stated that on 
one occasion he was treated for a left ear injury when TNT was 
set off.  He noted that when he was sent to Camp Hanford he was 
assigned to the 52nd Missile Battalion and was exposed to noise 
from missiles and the machinery that raised the missiles.   He 
added that he was exposed to acoustic trauma during his service, 
and that he has had progressively increasing bilateral hearing 
loss and tinnitus since the exposure to acoustic trauma in 
service.

The Board notes that research conducted at the Board shows that 
at the Hanford Defense area, Nike missiles replaced and augmented 
gun batteries that had been previously installed to defend this 
nuclear industrial complex.  Headquarters facilities were located 
at Camp Hanford.  Three sites were deactivated in December 1958.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  
Cir. 2007).  In this case, the Board finds that the Veteran's lay 
testimony describing the onset and chronicity of the bilateral 
hearing loss and tinnitus after the exposure to acoustic trauma 
during service to be credible and supported by the later 
diagnoses.  Id.

The Veteran's statements during the course of this appeal have 
been consistent.  His statements as to exposure to acoustic 
trauma are supported by the statement of his wife who the records 
confirm, was married to the Veteran during his service.  
Moreover, since he filed his claim, his recitation of the 
symptoms produced by his bilateral hearing loss and his tinnitus, 
and how long the conditions have bothered him, has remained 
consistent.  The Board finds that this evidence is credible, 
probative, and it adds weight to the overall claim.  See 
Davidson, 581 F.3d at 1316.  In this regard, the Board finds that 
exposure to acoustic trauma is conceded.  

Next, when considering whether the Veteran's current hearing loss 
and his current tinnitus are related to active duty service, the 
evidence includes conflicting medical opinions addressing this 
question.  When the claims file contains differing opinions as to 
whether the Veteran's hearing loss and tinnitus are related to 
active service, it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).   

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   

However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993). 

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a Veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the Veteran for an extended period 
of time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was "informed 
of the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims file 
as a basis for crediting one expert opinion over another, it is 
incumbent upon VA to point out those facts and explain why they 
were necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves- Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this claim, there are private medical opinions submitted by 
the Veteran.  In a June 2007 statement, the audiologist, J.A.W., 
stated that he evaluated the Veteran in May 2007 who presented 
with a history of hearing loss and periodic tinnitus in both 
ears.  It was noted that the Veteran stated that he began to 
notice hearing loss and tinnitus after leaving service and that 
it has continued to worsen thereafter.  It was stated that the 
Veteran was exposed to jet engine noise and missile blast noise 
without hearing protection.  The Veteran underwent an 
audiological evaluation which was noted to reveal a severe to 
profound sensorineural hearing loss bilaterally, worse in the 
left ear.  The examiner diagnosed bilateral sensorineural hearing 
loss and bilateral tinnitus.  While the first report received by 
VA indicated that it was less than likely that the hearing loss 
and tinnitus are related to service, the examiner subsequently 
forwarded to VA in October 2007 the same report with a corrected 
opinion that after reviewing the Veteran's service history it is 
as likely as not that the Veteran's hearing loss and tinnitus are 
result of his exposure to hazardous noise while in service.  

In a February 2008 statement, a private doctor stated that the 
Veteran's bilateral sensorineural hearing loss and tinnitus 
likely worsened and initiated with exposure during service to 
high intensity sound.  

The Veteran was examined by a VA audiologist in April 2008.  The 
claims file was reviewed.  His military and employment histories 
were documented.  He underwent audiometric testing.  The examiner 
diagnosed mild to profound sensorineural hearing loss 
bilaterally, slightly greater on the left.  The examiner noted 
that there was no helpful information in the claims file as to 
hearing testing.  She noted that the Veteran was only on active 
duty for two years and he did not have a position that that 
required him to be exposed to loud levels of noise other than 
qualifying with firearms.  She reported that there was nothing 
showing any hearing problems when he left service.  Therefore, 
she indicated, it was her opinion that  it is less likely than 
not that the current threshold values are related to acoustic 
trauma in service and it is also less likely than not that 
current tinnitus is secondary to acoustic trauma in the military.  

In a September 2008 statement a private Doctor of Audiology 
reported that she had seen the Veteran for an audiological 
evaluation.  The Veteran reported having hearing loss and 
tinnitus which he reported began while serving in the National 
Guard and in the Army from 1954 to 1958.  He stated that he was 
exposed to noise from missiles, artillery, and communications 
equipment.  He also noted that he was exposed to radiation from 
the plant his unit was protecting.  The Veteran underwent 
audiometric examination and the diagnosis was, binaural hearing 
loss and tinnitus.  The examiner stated that after reviewing the 
Veteran's service history it is just as likely as not that his 
hearing loss and tinnitus are the result of his exposure to 
hazardous noise in service.  She also stated that exposure to 
high levels of radiation exposure could also contribute to 
permanent hearing loss.  


The Board is aware that a medical opinion cannot be rejected 
solely because it is based upon history supplied by the claimant.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, as noted above, the United States Court of Appeals for 
Veterans Claims (Court) has very recently held that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008).  The Court also stated that "most of the 
probative value of a medical opinion comes from its reasoning", 
and that the Board "must be able to conclude that a medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion."  Id.

Therefore, after weighing all the evidence, the Board finds that 
the private opinions offered and the VA opinion are sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, at 492-
93 (1995).

The opinions have probative value.  While the private examiners 
did not offer detailed rationale for their findings, the 
rationale provided by the VA examiner lacks probative value since 
she referred to findings that were erroneous.  First, she stated 
that the Veteran only served for two years in the military and 
she did not take into account his service in the Reserves.  
Second, she stated that he did not have a position that exposed 
him to loud noise; however he was stationed at a missile facility 
as confirmed by the record.  And she noted that there was nothing 
in the service records showing hearing problems; however the 
Veteran's service treatment records are missing, and even if they 
were not, this is not a valid basis for determining that no nexus 
can be made.  See, Hensley, supra.  Thus the Board does not find 
the stated rationale to be any more persuasive that the findings 
provided by the other examiners.  

In addition to these opinions, however, the strength of the 
statements by the Veteran, places additional weight in favor of 
service connection.   Specifically, the Veteran's own assertions 
that his bilateral hearing loss and tinnitus have existed since 
active duty. 

Therefore, in light of the medical evidence of current bilateral 
hearing loss and tinnitus, the Veteran's acknowledged history of 
in-service acoustic trauma and his competent and credible report 
of a decline in hearing acuity and in having tinnitus since 
service, the Board finds that evidence is at the very least in 
equipoise as to whether his bilateral hearing loss and tinnitus 
had their onset during service.   Given that the competent 
medical evidence is in relative equipoise, in view of the 
probative value afforded to the lay statements from the Veteran, 
asserting symptoms related to bilateral hearing loss and tinnitus 
since active duty, and resolving reasonable doubt in the 
Veteran's favor, the Board determines that the claims for service 
connection for bilateral hearing loss and for tinnitus should be 
granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


